DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1,2,20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Igaki et al.(US 4,559,452).
Considering Claim 1 Igaki discloses a communication method implemented by a first device, wherein the communication method comprises: obtaining target information(See Col. 3 lines 33-35, fig. 5 i.e. obtaining target information which is a selecting signal(S1) from controller(18)); selecting a data transmit array element from a plurality of light-emitting diodes (LEDs) of the first device based on the target information, wherein the data transmit array element comprises at least one LED of the LEDs of the first device(See Col. 3 lines 19-35, Col. 4 lines 5-15, fig. 5 i.e. selecting a data transmit array element(12) from a plurality of light-emitting diodes (LEDs)(L1,L2,L3…Ln) of the first device(14,16,12) based on the target information(S1), wherein the data transmit array element comprises at least one LED of the LEDs(L1,L2,L3…Ln)  of the first device); and sending to-be-sent data to a data receive array element of a second device using the data transmit array (See Col. 3 lines 30-37, Col. 4 lines 5-15 and 26-28,  fig. 5 i.e. sending to-be-sent data to a data receive array element(13) of a second device(13,17) using the data transmit array element(PS1,PS2,PS3…PSn)). 
Considering Claim 2 Igaki discloses the communication method of claim 1, wherein the data transmit array element comprises a first data transmit array element and a second data transmit array element( See Col. 3 lines 30-37, Col. 4 lines 5-15 and 26-28,  fig. 5 i.e. the data transmit array element comprises a first data transmit array element(L1) and a second data transmit array element(Ln)), wherein the to-be-sent data comprises first data and second data( See Col. 5 lines 7-10, Col. 3 lines 30-37, Col. 4 lines 5-15 and 26-28,  fig. 5 i.e. wherein the to-be-sent data comprises first data from the first LED(L1) and second data output from the second LED(Ln)), and wherein the communication method further comprises: sending the first data to the first data receive array element using the first data transmit array element( See Col. 5 lines 7-10, Col. 3 lines 30-37, Col. 4 lines 5-15 and 26-28,  fig. 5 i.e. sending the first data to the first data receive array element(PS1) using the first data transmit array element(L1)); and sending the second data to the second data receive array element using the second data transmit array element( See Col. 5 lines 7-10, Col. 3 lines 30-37, Col. 4 lines 5-15 and 26-28,  fig. 5 i.e. sending the second data to the second data receive array element(PSn) using the second data transmit array element(Ln)). 
Claim 20 is rejected for the same reason as in claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3,14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Igaki et al.(US 4,559,452) in view of Lianza(US 2009/0066631).
Considering Claim 3 Igaki discloses the communication method of claim 1, further comprising selecting the data transmit array element from the LEDs based on the target information(See Col. 3 lines 26-35, fig. 5 i.e. a light source selecting circuit(16) for selecting the data transmit array element(L1,L2…or Ln) from the LEDs(L1,L2…or Ln) based on the target information(S1)).
Igaki does not explicitly disclose wherein the LEDs are comprised in a first screen of the first device.
Lianza  teaches wherein the LEDs are comprised in a first screen of the first device(See fig. 1 i.e. wherein the LEDs(23) are comprised in a first screen(multiple regions(26)) of LCD panel(20) of the first device(10)). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Igaki, and have the LEDs to be comprised in a first screen of the first device, as taught by Lianza, thus improving transmission signal quality by optimizing uniformity of light intensity and 
Considering Claim 14 Igaki does not explicitly disclose the communication method of claim 1, further comprising selecting the data transmit array element from LEDs comprised in a camera flash of the first device based on the target information. 
Lianza teaches the communication method of claim 1, further comprising selecting the data transmit array element from LEDs comprised in a camera flash of the first device based on the target information(See Paragraph 47, fig. 1,5 i.e. selecting the data transmit array element from LEDs(23) comprised in a camera flash(calibrated camera to image the display)   of the first device(10) based on the target information). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Igaki, and have selecting the data transmit array element from LEDs to be comprised in a camera flash of the first device based on the target information, as taught by Lianza, thus improving transmission signal quality by calculating color coordinate for each region using a calibrated camera , as discussed by Lianza (Paragraph 47).
Considering Claim 15 Igaki discloses a communication method implemented by a second device, wherein the communication method comprises: obtaining target information(See Col. 3 lines 33-36, fig. 5 i.e. obtaining target information which is a selecting signal(S1) from controller(18)); selecting a data receive array element based on the target information(See Col. 3 lines 30-35, fig. 5 i.e. a photo-sensor selecting circuit(17) for selecting a data receive array element(PS1,PS2,PS3…PSn) based on the target information(S1)); and receiving data from a data transmit array element of a first device using the data receive array element(See Col. 3 lines 30-35, fig. 5 i.e. receiving data from a data transmit array element(L1,L2,L3…Ln) of a first device(14,16,12) using the data receive array element(PS1,PS2,PS3…PSn)). 
Igaki does not explicitly disclose the second device has a plurality of light-emitting diodes (LEDs), wherein the data receive array element comprises at least one LED of the LEDs of the second device.
Lianza teaches the second device has a plurality of light-emitting diodes (LEDs), wherein the data receive array element comprises at least one LED of the LEDs of the second device (See Paragraph 21,22, fig. 1,2 i.e. a device(10) has a plurality of light-emitting diodes (LEDs)(23), wherein the data receive array element(28) comprises at least one LED of the LEDs(23) of the device(10)).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Igaki, and have the second device to include a plurality of light-emitting diodes (LEDs), wherein the data receive array element to comprise at least one LED of the LEDs of the second device, as taught by Lianza, thus improving transmission signal quality by optimizing uniformity of light intensity and control luminance of light emitting elements using a feedback signal received from the sensing array, as discussed by Lianza (Paragraph 7).
Considering claim 16 Igaki and Lianza disclose the communication method of claim 15, wherein the data receive array element comprises a first data receive array element and a second data receive array element( See Igaki: Col. 3 lines 30-37, fig. 5 i.e. wherein the data receive array element(13) comprises a first data receive array element(PS1)  and a second data receive array element(PSn) ), wherein the data from the data transmit array element comprises first data and second data( See Igaki: Col. 3 lines 30-37, Col. 5 lines 7-10, fig. 5 i.e. the data from the data transmit array(12) element comprises first data from the first light source(L1) and second data from the second light source(Ln)), wherein the communication method further comprises: receiving the first data from the first data transmit array element using the first data receive array element( See Igaki: Col. 3 lines 30-37, fig. 5 i.e. receiving the first data from the first data transmit array element(L1) using the first data receive array element(PS1)); and receiving the second data from the second data transmit array element using the second data receive array element( See Igaki: Col. 3 lines 30-37, fig. 5 i.e. receiving the second data from the second data transmit array element(Ln) using the second data receive array element(PSn)). 
Considering claim 17 Igaki and Lianza disclose the communication method of claim 15, further comprising selecting the data receive array element from the LEDs based on the target information, wherein the LEDs are comprised in a screen of the second device(See Igaki: Col. 3 lines 26-35, fig. 5 i.e. a light source selecting circuit(16) for selecting the data transmit array element(L1,L2…or Ln) from the LEDs(L1,L2…or Ln) based on the target information(S1)). 
Claims 11,12 are rejected under 35 U.S.C. 103 as being unpatentable over Igaki et al.(US 4,559,452) in view of Waszak et al.(US 2018/0073919).
Considering Claim 11 Igaki does not explicitly disclose the communication method of claim 1, wherein the first device has a first data transmit array element and a 
 Waszak teaches the communication method of claim 1, wherein the first device has a first data transmit array element and a first data receive array element comprising LEDs that overlap(See Paragraph 11,38,49, fig. 1,7 i.e. wherein the first device has a first data transmit array element(11) and a first data receive array element(12) comprising LEDs that overlap), wherein a data sending time of the first data transmit array element overlaps a data receiving time of the first data receive array element(See Paragraph 49, fig. 7 i.e. wherein a data sending time of the first data transmit array(11) element overlaps a data receiving time of the first data receive array element(12) since the light transmitting array and the light receiving array are interlocked or mated together), wherein the first data receive array element comprises the at least one LED of the first device(See Paragraph 49, fig. 7 i.e. the first data receive array element(12) comprises the at least one LED of the first device(11)).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Igaki, and have the first device has a first data transmit array element and a first data receive array element comprising LEDs that overlap, wherein a data sending time of the first data transmit array element overlaps a data receiving time of the first data receive array element, wherein the first data receive array element comprises the at least one LED of the first 
Considering Claim 12 Igaki  and Waszak  disclose the communication method of claim 11, further comprising obtaining a signal received by the first data receive array element based on a transmit signal of the first data transmit array element(See Igaki: Col. 3 lines 19-25, fig. 5 i.e. obtaining a signal received by the first data receive array element(13) based on a transmit signal of the first data transmit array element(12)). 
Allowable Subject Matter
Claims 4-10,13,18,19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET A WOLDEKIDAN whose telephone number is (571)270-5145.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637